Citation Nr: 0707172	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
October 1984, from January 1991 to June 1991, and from July 
1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In December 2006 the veteran testified before the undersigned 
Veterans Law Judge at the Atlanta RO.  The transcript of that 
hearing is of record.


FINDING OF FACT

During the course of the appeal, the veteran's PTSD has 
caused occupational and social impairment with deficiencies 
in most areas. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent have been met from 
the date of claim for service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment.  
38 C.F.R. § 4.126. 

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, including work, school, family relationships, 
judgment, thinking or mood, due to symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A rating of 100 percent is not warranted 
unless there is total occupational and social impairment due 
to symptoms such as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002). 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis.  In February 2003 the veteran was granted service 
connection for PTSD with an evaluation of 10 percent 
effective February 14, 2001, which she appealed.  In June 
2003 she underwent a compensation and pension (C&P) 
examination.  In August 2003 the RO increased the rating for 
PTSD from 10 to 30 percent, effective February 2001.  

Relevant evidence includes VA treatment records dating from 
August 1999 to October 2005, a July 2001 letter from a VA 
psychologist and the report of the June 2003 C&P examination.  
Although more than three years has lapsed since the C&P 
examination, the Board finds the overall evidence to be 
sufficient for rating purposes.

In the October 2001 letter, submitted at the December 2006 
hearing with a signed waiver of consideration of the evidence 
by the RO, the VA psychologist noted that the veteran was 
"experiencing severe symptomatology of PTSD" and her 
condition had progressed to a point where she was no longer 
able to provide for herself. 

Evidence from the treatment records and the June 2003 C&P 
examination shows that the veteran suffers from chronic and 
severe PTSD, with symptoms that include flashbacks, 
hyperarousal/difficulty sleeping, hypervigilance, panic 
attacks, anxiety, flattened affect, depressed mood, social 
isolation, suicidal ideation, and homicidal ideation.  GAF 
scores, which range from 40 to 60, confirm the existence of 
moderate to serious symptoms since at least August 1999.  See 
DSM-IV.  The C&P examiner also found that "the veteran's 
PTSD symptoms create a moderate level of social and 
occupational impairment."  

The evidence shows that during the entire appeal period, the 
veteran's PTSD symptoms most closely match the rating 
criteria for a 70 percent rating (suicidal ideation, near 
continuous depression affecting the ability to function 
independently, appropriately and effectively, difficulty in 
adapting to stressful circumstances).  Although the veteran's 
PTSD has caused significant occupational and social 
impairment, the record contains no evidence of the types of 
symptoms that would warrant a rating of 100 percent, such as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Taking such evidence into account, the Board 
finds that the veteran's PTSD is manifested by symptomatology 
that results in occupational and social impairment with 
deficiencies in most areas.  The Board finds that the 
criteria for a rating of 70 percent for PTSD have been met 
since February 14, 2001; the date that service connection was 
granted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Correspondence dated in August 2001 and March 2006 satisfied 
VA's duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002), 38 C.F.R. § 3.159(b) (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the veteran's appeal as to the initial 
rating arose from her notice of disagreement with the rating 
decision that awarded service connection; the initial claim 
was substantiated by the grant of service connection.  Since 
the current appeal is considered a "downstream" issue, a 
specific notice letter was not required.  VAOPGPREC 8-2003, 
69 Fed. Reg. 25180 (2004).  The veteran was informed of the 
laws and regulations governing her claim for an increased 
rating in an August 2003 statement of the case and November 
2005 supplemental statement of the case which also included 
the language of 38 C.F.R. § 3.159.  Thus, the Board finds 
that any defect in notice would be rendered harmless in the 
present case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Medical records have been obtained and made a part of the 
file.  In addition, the veteran was accorded a C&P 
examination, the report of which is of record.  The veteran 
was also accorded a Travel Board hearing, the transcript of 
which is of record.  All identified and available evidence 
relevant to the issue decided herein has been obtained.  
Thus, the duty to assist has been satisfied. 


ORDER

A rating of 70 for PTSD is granted effective February 14, 
2001.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


